Dismissed and Opinion Filed February 20, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00174-CV

                              IN RE REGINALD NOBLE, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F00-50025-K

                              MEMORANDUM OPINION
                             Before Justices O'Neill, Lang, and Brown
                                     Opinion by Justice Lang


       In his petition for writ of mandamus, relator complains that the trial court abused its

discretion in finding that his post-conviction writ of habeas corpus filed in the trial court presents

no controverted, previously unresolved factual issues. The facts and issues are well known to the

parties, so we need not recount them herein. This Court does not have jurisdiction over relator’s

petition. Article 11.07 contains no role for the courts of appeals; the only courts referred to are

the convicting court and the Court of Criminal Appeals. In re McAfee, 53 S.W.3d 715, 718 (Tex.

App.—Houston [1st Dist.] 2001, no pet.) While the courts of appeals have concurrent mandamus

jurisdiction with the Court of Criminal Appeals in some post-conviction proceedings, Padilla v.

McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), only the Court

of Criminal Appeals has jurisdiction in final post-conviction habeas corpus proceedings. TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2010); In re Turk, 14-09-00129-CR, 2009 WL
396197, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no pet.); In re Bailey, 14-06-

00841-CV, 2006 WL 2827249, at *1 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding);

In re McAfee, 53 S.W.3d at 717. Should an applicant find it necessary to complain about an

action or inaction of the convicting court with regard to any matter related to the petition for writ

of habeas corpus, the applicant may seek mandamus relief only from the Court of Criminal

Appeals. In re McAfee, 53 S.W.3d at 717. Because relator’s petition for mandamus arises from

the trial court’s ruling on his post-conviction application for writ of habeas corpus, we do not

have jurisdiction over the complaint.       Accordingly, we DISMSS the petition for writ of

mandamus.




                                                      /Douglas S. Lang/
                                                      DOUGLAS LANG
                                                      JUSTICE

140174F.P05




                                                –2–